DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraiwa Publication No. 2018/0247852, in view of Kawabata Publication No. US 2015/0303092.
	Regarding claims 1, 9, Shiraiwa discloses an apparatus for substrate processing comprising: 
a stage including a first section [Fig. 2, chuck main body 6] for supporting a substrate [Fig. 2, substrate S] and a second section for supporting an edge ring [Fig. 2, side portions of the chuck main body support the edge ring 7], the second section being provided at a periphery of the first section [Fig. 2, side portions are provided at a periphery of the center main chuck body 6]; holes that penetrate the stage [Fig. 2, holes 13], each of the holes being provided at the second section [Fig. 2, holes 13 are provided at the side portions of the main chuck body 6 which is a second section]; pins that are provided in the respective holes [Fig. 1, pins 15 provided in the respective holes 13], such that the pins can move up and down through the holes; a lifter [Fig. 3 indicates an inherent lifter that lifts the pins 15] configured to raise and lower the pins.
Moriya does not disclose a controller configured to control the lifter.
Kawabata discloses a method for de-chucking a substrate from an electrostatic chuck.  Kawabata discloses a stage comprising a mounting table [Fig. for holding a substrate [Fig. 1, W]; lift pins [Fig. 1, 81] for lifting a substrate; a lifter [Fig. 1, motor 84] configured to raise and lower the pins; a controller configured to control the lifter [Fig. 1, control device 100; par. 0042].
 Shiraiwa and Kawabata are analogous electrostatic chucks comprising pin lifting mechanisms.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate a control device from Kawabata, into Moriya, for the benefit of executing the de-chucking control method by controlling operations of the plasma processing apparatus.
Regarding claim 2, Shiraiwa discloses that the edge ring includes an annular portion [Fig. 4A-4B show that the edge ring 7 has an annular portion as shown]; and a support portion [Fig. 2 and Fig. 3, top surface of the center of the main chuck body 6 that supports the substrate S] provided at an inner circumference of the annular portion, the support portion being configured to support the substrate when transporting the substrate and the edge ring. 
 Regarding claim 3, Shiraiwa discloses that when the substrate is placed on the support portion, an opening [Fig. 2 and Fig. 3, 7b] that opens in a thickness direction of the edge ring is formed between the substrate and the annular portion [Fig. 3B, opening 7b is formed between the edge ring 7 and the substrate S].
Regarding claim 6, Shiraiwa comprises a carrier that accommodates the substrate and the edge ring [Fig. 3, a carrier/support that supports the ring 7, two substrates S, the middle portion between the two substrates S while in up position as shown].
Allowable Subject Matter
Claims 4-5, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  The following is an examiner’s statement of reasons for allowance of claim 4: The prior art does not disclose that an annular notch is formed at a bottom surface side of an outer circumference of the substrate. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 5: The prior art does not disclose a carrier that accommodates the substrate; and a stocker that accommodates the edge ring; wherein the system is configured, when transporting the substrate from the apparatus to the carrier, to separate the substrate from the edge ring on a route for transporting the substrate from the apparatus to the carrier; to store the substrate into the carrier; and to store the edge ring to the stocker. This feature in  combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836